                Case 21-11226-CTG   Doc 1-1   Filed 09/07/21   Page 1 of 25




Acadiana Valve Services & Supply, LLC
3670 Underwood
LaPorte, TX 77571



Acme Truck Line Inc
Msc-410683
P O Box 415000
Nashville, TN 37241



Advanced Office Products
620 Romero Street
Lake Charles, LA 70607



adWhite
33300 Egypt Lane
STE. F300
Magnolia, TX 77354



Aflac
Legal Dept
1932 Wynnton Road
Columbus, GA 31999



AJ Rentals Workdog (Andy Kulka)
DBA AJ Rentals Workdog Inc.
405 Rue Carnot
Carencro, LA 70520



Alan Vando
REDACTED




DOCS_LA:339696.1 03271/001
                Case 21-11226-CTG    Doc 1-1   Filed 09/07/21   Page 2 of 25




Aldine I.S.D.
P.O. Box 203989
Houston, TX 77216



ALLIANCE OVERNIGHT DOCUMENT SERVICE
400 Poydras Street
Suite 1480
New Orleans, LA 70130



Alpha Rentals LLC
PO Box 1470
Broussard, LA 70518



American Eagle
PO Box 896829
Charlotte, NC 28289



American Express
P. O. Box 650448
Dallas, TX 75265



American Recovery, LLC
16201 East Main Street
Cut Off, LA 70345



Anchor Marine & Industrial Supply, Inc.
PO Box 58645
Houston, TX 77258



Ann Harris Bennett
Tax Assessor-Collector




DOCS_LA:339696.1 03271/001                 2
                Case 21-11226-CTG   Doc 1-1   Filed 09/07/21   Page 3 of 25




P.O. Box 4622
Houston, TX 77210



Aqua-Tech Solutions, LLC
115 Nova Dr
Broussard, LA 70518



ARO Solutions, LLC
14825 St. Mary's Lane
Suite 102
Houston, TX 77079



Arthur J. Gallagher
Risk Management Services, Inc.
PO Box 532143
Atlanta, GA 30353



Ashtead Technology Offshore, Inc.
14825 North West Freeway
Suite 900
Houston, TX 77040



AT&T
P.O. Box 105262
Atlanta, GA 30348



Becky Sandlin
REDACTED



Becnel Rental Tools LLC
340 Technology Lane
Gray, LA 70359



DOCS_LA:339696.1 03271/001                3
                Case 21-11226-CTG    Doc 1-1   Filed 09/07/21   Page 4 of 25




Blackwater Diving LLC
112 Forrest Rd
Morgan City, LA 70380



Blue Cross of Louisiana
P.O. Box 261798
Baton Rouge, LA 70826



Brent Boudreaux
REDACTED



BS&G Rentals LLC
P O Box 545
Broussard, LA 70518



Capital One Corporate Card
201 St. Charles Avenue, 29Th Floor
New Orleans, LA 70170



Castlegate Credit Opportunity Fund, LLC
C/O Lincolnshire, 40th Floor
New York, NY 10017



C-Dive, LLC
1011 Saadi St
Houma, LA 70363




DOCS_LA:339696.1 03271/001                 4
                Case 21-11226-CTG   Doc 1-1   Filed 09/07/21   Page 5 of 25




Chet Morrison Contractors LLC
P O Box 3301
Houma, LA 70361



Clean Gulf Associates, Inc
Dept. #368
PO Box 4869
Houston, TX 77210



Community Coffee
P.O. Box 679510
Dallas, TX 75267



Corporation Service Company
CSC
PO Box 13397
Philadelphia, PA 19101



CP2 Realty Holdings
1535 West Loop South
Suite 450
Houston, TX 77027



C-Port Stone
16201 East Main St
Cut Off, LA 70345



Craig Griffith
REDACTED




DOCS_LA:339696.1 03271/001                5
                Case 21-11226-CTG   Doc 1-1   Filed 09/07/21   Page 6 of 25




Crosby Tugs, LLC
17751 LA-3235
 Galliano, LA 70354



CUDD Pressure Control Inc
CUDD Energy Services
PO Box 203379
Dallas, TX 75320



Dan Strickland
dba Logistics Dispatch Management
P.O. Box 1166
Lynn Haven, FL 32444



Delaware Secretary of State
P.O. Box 5509
Binghamton, NY 13902



Delta Rigging & Tools
102 Nova Dr
Broussard, LA 70518



Demex International Inc.
7144 Dummyline Road
Picayune, MS 39466



Disa Inc.
Dept 3731
Po Box 123731
Dallas, TX 75312




DOCS_LA:339696.1 03271/001                6
                Case 21-11226-CTG         Doc 1-1   Filed 09/07/21   Page 7 of 25




Dishman & Bennett Specialty Co, Inc.
PO Box 287
Houma, LA 70361



DLS, LLC
701 Robley Drive
Suite 104
Lafayette, LA 70503



Double L Ranch & Wildlife Feed
3225 Junction Hwy
Ingram, TX 78025



DTN, LLC
26385 Network Place
Chicago, IL 60673



Eagle Oilfield Inspection Service, Inc.
P.O. Box 695
Broussard, LA 70518



Eaton Oil Tools, Inc
P. O. Box 1050
Broussard, LA 70518



Ecoserv, LLC
9525 US Highway 167
Abbeville, LA 70510



Encore Food Services L.L.C.
P.O. Box 4193
Houma, LA 70361



DOCS_LA:339696.1 03271/001                      7
                Case 21-11226-CTG      Doc 1-1   Filed 09/07/21   Page 8 of 25




Engineering Corporation of Louisiana
PO Box 51944
Lafayette, LA 70505



Epic Companies LLC
PO Box 840822
Dallas, Tx 75284



EPIC Software Group
701 Sawdust Road
Spring, TX 77380



Extreme Energy Services
1016 QCP Park Dr
Broussard, LA 70518



Fab-Con, Inc.
PO Box 520
Gonzales, LA 70707



FDF Energy Services, LLC
PO Box 677438
Dallas, Tx 75267



Federal Express
P.O. Box 94515
Palatine, IL 60094




DOCS_LA:339696.1 03271/001                   8
                Case 21-11226-CTG    Doc 1-1   Filed 09/07/21   Page 9 of 25




Fire & Safety Specialists
P.O. Box 60639
Lafayette, LA 70596



Focus Safety Services L.L.C.
Po Box 52896
Lafayette, LA 70505



Forefront Emergency Management, LP
2802 Flintrock Trace
Suite B104
Lakeway, TX 78738



Fugro USA Marine, Inc.
PO Box 301114
Dallas, TX 75303



Gage Lange
REDACTED



Garmark SBIC Fund II LP
One Landmark Square, Suite 600
Stanford, CT 06901



GOL, LLC
4535 Highway 308
Raceland, LA 70394



Guardian Insurance Company
Appleton
P O Box 677458
Dallas, TX 75267



DOCS_LA:339696.1 03271/001                 9
               Case 21-11226-CTG    Doc 1-1    Filed 09/07/21   Page 10 of 25




Gulf Coast Business Credit
For Acct of EPS Logistics Company
PO Box 731152
Dallas, TX 75373



H & H Well Service, Inc
PO Box 9439
New Iberia, LA 70562



Harvey Gulf International
701 Poydras St.
Ste. 3700
New Orleans, LA 70139



HB Rentals, LC
5813 Highway 90 East
Broussard, LA 70518



Hertz Lake Charles One LLC
One Lakeshore Drive
Suite 560
Lake Charles, LA 70629



Highlander Hot Shot Service
PO Box 2514
Edinburg, TX 78540



Holloway Houston Inc.
5833 Armour Drive
Houston, TX 77020




DOCS_LA:339696.1 03271/001                10
               Case 21-11226-CTG     Doc 1-1     Filed 09/07/21   Page 11 of 25




Homegrown Energy - McBryde, LP
PO Box 290207
Kerrville, TX 78029



IHS Global Inc.
P.O. Box 847193
Dallas, TX 75284



Impact Selector International
6740 Horizon Road
Heath, TX 75032



INST & ELEC TECHNOLOGIES
600 Saint Etienne Road
Broussard, LA 70518



Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346



International Construction Equipment, Inc
PO Box 402494
Atlanta, GA 30384



Iron Mountain
P. O. Box 915004
Dallas, TX 75391




DOCS_LA:339696.1 03271/001                  11
               Case 21-11226-CTG     Doc 1-1    Filed 09/07/21   Page 12 of 25




ISN Software Corporation
P O Box 841808
Dallas, TX 75284



Jason Johnston
REDACTED



Jim Alexander
REDACTED



Jody Lange
REDACTED



John W. Stone Oil Distributor, LLC
Dept. 322
P.O. Box 4869
Houston, TX 77210



Johnny Boudreaux
REDACTED



Joseph Begnaud
REDACTED



Josh Towns
REDACTED



Keith Hotard
30 Morning Arbor Place
The Woodlands, TX 77381



DOCS_LA:339696.1 03271/001                 12
               Case 21-11226-CTG     Doc 1-1     Filed 09/07/21   Page 13 of 25




Kentwoo
PO Box 1669
Kenner, LA 70063



Kentwood Spring Water
P.O. Box 660579
Dallas, TX 75266



LAY, PITMAN & ASSOCIATES, INC
2300 Marsh Point Road
#303
Neptune Beach, FL 32266



Lexco Data Systems L.P.
Po Box 692372
Houston, TX 77269



Loretta Greenleaf
REDACTED



Louisiana Department of Natural Resources
PO Box 44277
Baton Rouge, LA 70804



Louisiana Dept of Wildlife & Fisheries
Conservation Fund
2000 Quail Dr
Baton Rouge, LA 70808




DOCS_LA:339696.1 03271/001                  13
               Case 21-11226-CTG   Doc 1-1    Filed 09/07/21   Page 14 of 25




Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
601 Poydras St
Suite 2775
New Orleans, LA 70130



Mackey Lange
REDACTED



Madere Fleeting Services, LLC
PO Box 850
Belle Chasse, LA 70037



MadMax Marine, LLC
Lisa Perrin
5083 Shell Rd
Lafitte, LA 70067



Magnum Mud Equipment Co Inc
P.O. Box 4258
Houma, LA 70361



Manson Construction Co
PO Box 2917
Houma, LA 70361



Mark Deroche
REDACTED



Martin Energy Services LLC
Three Riverway
Ste 400
Houston, TX 77056



DOCS_LA:339696.1 03271/001               14
               Case 21-11226-CTG    Doc 1-1    Filed 09/07/21   Page 15 of 25




McDonough Marine Service
3500 North Causeway Blvd
Ste 900
Metairie, LA 70002



Miles Thomas Law, LLC
8011 Sycamore Street
New Orleans, LA 70118



Nepavision Web LLC
701 Sawdust Rd
The Woodlands, TX 77380



Newlin Rentals-Repair & Supplies Inc.
2200 Elm St
Morgan City, LA 70380



Oceaneering International Inc.
PO Box 731943
Dallas, TX 75373



Office Depot-Houston
P.O. Box 660113
Dallas, TX 75266



Offshore Liftboats LLC
P.O. Box 398
Cut Off, LA 70345




DOCS_LA:339696.1 03271/001                15
               Case 21-11226-CTG      Doc 1-1    Filed 09/07/21   Page 16 of 25




Offshore Marine Contractors, Inc.
133 West 113th Street
Cut Off, LA 70345



Offshore Specialty Fabricators Inc.
115 Menard Rd
Houma, LA 70363



Offshore Technical Compliance, LLC
1598 Ochsner Blvd
Suite A
Covington, LA 70433



Offshore Technical Solutions
690 South Hollywood Road
Houma, LA 70360



Oil States Skagit Smatco LLC
P O Box 54983
New Orleans, LA 70154



Parkway Communications
819 Commons Lake Edge Dr.
Huffman, TX 77336



Patriot Group
5000 Terminal St
Bellaire, TX 77401



PEC Safety
Attn: Veriforce
300 Holiday Square



DOCS_LA:339696.1 03271/001                  16
               Case 21-11226-CTG      Doc 1-1    Filed 09/07/21   Page 17 of 25




Ste 200
Covington, LA 70433



Peregrine Oil & Gas LP
675 Bering Drive
Suite 620
Houston, TX 77057



Piling, Inc.
210 21st Street South
Texas City, TX 77590



Pioneer Coiled Tubing Services, LLC
PO Box 203674
Dallas, TX 75320



Power Torque Services LLC
PO Box 539
Bourg, LA 70343



Premier Tugs, LLC
PO Box 13707
New Iberia, LA 70562



Premium Oilfield Services, LLC
PO Box 203763
Dallas, TX 75320



Proserv Operations Inc.
PO Box 204311
Dallas, TX 75320




DOCS_LA:339696.1 03271/001                  17
               Case 21-11226-CTG   Doc 1-1    Filed 09/07/21   Page 18 of 25




PSC Industrial Holdings, Corp.
PSC Industrial Outsourcing, LP
PO Box 952304
Dallas, TX 75395



QUIKRETE Holdings, Inc.
The Quikrete Companies, LLC
dba Custom Crete
Atlanta, GA 31193



Quill Corporation
P.O. Box 37600
Philadelphia, PA 19101



R360 Environmental Solutions LLC
P.O Box 671766
Dallas, TX 75267



RigNet Inc
PO Box 941629
Houston, TX 77094



River Rental Tools Inc.
109 Derrick Road
Belle Chasse, LA 70037



Robert Rieck
REDACTED




DOCS_LA:339696.1 03271/001               18
               Case 21-11226-CTG   Doc 1-1    Filed 09/07/21   Page 19 of 25




Rodger Williamson
REDACTED



RP Southwood, LP
Moody Rambin Interests
1455 West Loop S. Ste 700
Houston, TX 77027



Samuel McInnis
REDACTED



Shore Offshore Services, LLC
PO Box 1159
Amelia, TX 70340



Sidd & Associates, LLC
9234 Edgeloch Dr.
Spring, TX 77379



Smyser Kaplan & Veselka, LLP
700 Louisiana
Ste 2300
Houston, TX 77002



SNOW & GREEN LLP
22255 Roberts Cemetery Rd
Hockley, TX 77447-9580



Sparrows Offshore LLC
6707 Northwinds Drive
Houston, TX 77041




DOCS_LA:339696.1 03271/001               19
               Case 21-11226-CTG   Doc 1-1    Filed 09/07/21   Page 20 of 25




Specialty Offshore, Inc.
24358 Gliderport Rd
Loranger, LA 70446



Stansbury & Associates LLC
PO Box 1673
Morgan City, LA 70381



Star Measurement
PO Box 61704
Lafayette, LA 70596



StormGeo, Inc.
Dept 3728
PO Box 123728
Dallas, TX 75312



Stranco Rental LLC
Po Box 10158
Houma, LA 70363



Tammy J. McRae, PCAC
Tax Assessor-Collector
Montgomery County
400 N. San Jacinto St.
Conroe, TX 77301



Team Industrial Services, Inc.
P.O. Box 842233
Dallas, TX 75284




DOCS_LA:339696.1 03271/001               20
               Case 21-11226-CTG    Doc 1-1    Filed 09/07/21   Page 21 of 25




Technology Professionals LLC
P.O. Box 4175
Houma, LA 70361



Ten-M Marine LLC
4808 Coulon St
Lafitte, LA 70067



Tetra Applied Technologies
P.O. Box 841185
Dallas, TX 75284



Texas Artificial Reef Fund
Texas Parks & Wildlife Department
c/o Artificial Reef Fund
4200 Smith School Rd
Austin, TX 78744



The Hartford-Priority Accounts
Group Benefits Division
P.O. Box 8500-3690
Philadelphia, PA 19178



The Spirit Golf Association
2441 High Timbers
Suite 430
The Woodlands, TX 77380



The Strong Firm P.C.
Hughes Landing Two
1790 Hughes Landing Blvd.
Suite 200
The Woodlands, TX 77380



DOCS_LA:339696.1 03271/001                21
               Case 21-11226-CTG   Doc 1-1    Filed 09/07/21   Page 22 of 25




Thomas Tools
PO Box 732868
Dallas, TX 75373



Tiger Offshore Rentals, LLC
PO Box 733252
Dallas, TX 75373



Tigress Environmental & Dockside Svs
320 Jacqulyn Street
Abbeville, LA 70510



Todd A. Hubble
2706 Bethel Mills Ct.
Katy, TX 77494



Tom R Bode
REDACTED



Tommy Johnson
REDACTED



Tom’s Marine & Salvage, LLC
3008 Jean Lafitte Blvd
Lafitte, LA 70067



Tony Mancuso
Sheriff & Tax Collector




DOCS_LA:339696.1 03271/001               22
               Case 21-11226-CTG    Doc 1-1    Filed 09/07/21   Page 23 of 25




PO Box 1450
Lake Charles, LA 70602-1450



Trent Mitchell
REDACTED



Trussco
4500 NE Evangeline Thruway
Carencro, LA 70520



Turnkey Offshore Project Services, LLC
8506 Shrimpers Row
Dulac, LA 70353



United Vision Logistics
P.O. Box 975357
Dallas, TX 75397



US Aqua Services, LLC
PO Box 10087
New Iberia, LA 70562



US Dept. of Commerce - NOAA
Attn: Farron Wallace
4700 Avenue U
Galveston, TX 77551



Veriforce
300 Holiday Square Blvd
Suite 100
Covington, LA 70433




DOCS_LA:339696.1 03271/001                23
               Case 21-11226-CTG      Doc 1-1       Filed 09/07/21   Page 24 of 25




Versabar Inc.
1111 Engineers Road
Belle Chasse, LA 70037



War Horse Fishing & Rental Tools Inc.
2049 Flour Bluff Dr.
Corpus Christi, TX 78418



Weather Decision Technologies, Inc.
Box 325
Norman, OK 73070



Wells Fargo Bank, National Association, as Administrative Agent
1700 Lincoln Street, 3rd Flr.
MAC C7300-033
Denver, CO 80203



West Side Calhoun County Navigation District
PO Box 189
Seadrift, TX 77983



West Wind Helicopters Inc.
P.O. Box 929
Santa Fe, LA 77517



Wet Tech Energy, Inc.
PO Box 310
Milton, LA 70558




DOCS_LA:339696.1 03271/001                     24
               Case 21-11226-CTG   Doc 1-1    Filed 09/07/21   Page 25 of 25




WP Realty LP
dba Whispering Pines Golf Club
1532 Whispering Pines Drive
Trinity, TX 75862




DOCS_LA:339696.1 03271/001               25
